PER CURIAM.
The trial judge correctly held that the second amended complaint failed to state a cause of action against the appellee landlord for injuries caused when a dog owned by his tenants bit the minor plaintiff while he was on the leased premises. Miller v. Sinclair Refining Co., 268 F.2d 114 (5th Cir. 1959); Simms v. Kennedy, 74 Fla. 411, 76 So. 739 (1917); Collins v. Otto, 149 Colo. 489, 369 P.2d 564 (1962); cases collected, Annot., Landlord’s Liability for Tenant’s Vicious Pet, 81 A.L.R.3d 638, 641-43 (1977). Compare, Uccello v. Laudenslayer, 44 Cal.App.3d 504, 118 Cal.Rptr. 741 (1975), where the landlord’s liability was based on the lessor's retention of control over the leased premises, a factor which was not alleged in this case.
Affirmed.